 


110 HR 3441 IH: Instructional Leadership Act of 2007
U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3441 
IN THE HOUSE OF REPRESENTATIVES 
 
August 3, 2007 
Mr. Sarbanes introduced the following bill; which was referred to the Committee on Education and Labor 
 
A BILL 
To amend the Higher Education Act of 1965 to authorize competitive grants to train school principals in instructional leadership skills and to promote the incorporation of standards of instructional leadership into State-level principal certification or licensure. 
 
 
1.Short titleThis Act may be cited as the Instructional Leadership Act of 2007. 
2.FindingsThe Congress finds the following: 
(1)In addition to handling traditional management duties, the school principal is now expected to be an instructional leader—to possess the content knowledge and instructional skills to guide teaching and learning in the school. 
(2)There is a clear expectation within the amendments made by the No Child Left Behind Act of 2001 that principals become instructional leaders. Section 2113(c) of the Elementary and Secondary Education Act of 1965, as amended by the No Child Left Behind Act of 2001, calls for principals to have the instructional leadership skills to help teachers teach and students learn and to help students meet challenging State student academic achievement standards. 
(3)Despite this recognition of the importance of instructional leadership, adequate attention and resources have not been committed to training and supporting school principals in the standards of instructional leadership. 
(4)Licensure of school principals typically does not give adequate emphasis to instructional leadership skills in the certification process. 
(5)The term highly qualified principal added by the No Child Left Behind Act of 2001 should be defined and developed to include a strong emphasis on instructional leadership. 
3.Grants for instructional leadership 
(a)In generalTitle I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) is amended by redesignating part I as part J and by inserting after part H the following new part: 
 
IInstructional leadership 
 
Sec. 1851. Competitive grants.  
1851.Competitive grants 
(a)Grants to develop innovative programs and sitesThe Secretary shall make competitive grants to eligible entities to develop innovative programs and sites (such as leadership development schools) to train school principals in instructional leadership skills, including skills relating to— 
(1)effective instructional practices; 
(2)how to facilitate the development of a school vision; 
(3)aligning all aspects of a school culture to student and adult learning; 
(4)monitoring the alignment of curriculum, instruction, and assessment; 
(5)improving instructional practices through the purposeful observation and evaluation of teachers; 
(6)ensuring the regular integration of appropriate assessments into daily classroom instruction; 
(7)using technology and multiple sources of data to improve classroom instruction; 
(8)providing staff with focused, sustained, research-based professional development; and 
(9)engaging all community stakeholders in a shared responsibility for student and school success. 
(b)Grants for pilot programsIn addition to the grants under subsection (a), the Secretary shall make competitive grants to State educational agencies or to partnerships or consortia which include State educational agencies to develop and implement pilot programs designed to evaluate and promote the incorporation of standards of instructional leadership into State principal certification or licensure. 
(c)DurationA grant under this section shall be awarded for a period of 2 years, and may be continued for a period of 2 additional years. 
(d)ApplicationAn eligible entity desiring a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information, as the Secretary may require. 
(e)Eligible entityFor purposes of this section, the term eligible entity means— 
(1)a State educational agency, 
(2)a local educational agency, 
(3)a nonprofit organization (such as a State principal association), 
(4)a institution of higher education, and 
(5)a partnership or consortium which includes at least 1 of the foregoing. 
(f)ReportingThe recipient of any grant awarded under this section shall report to the Secretary the results of its activities funded by such grant. Such report shall be submitted at such time, in such manner, and containing such information, as the Secretary may require. 
(g)Revised concept of highly qualified principal 
(1)In generalBased on the reports under subsection (f), the Secretary shall establish a definition of highly qualified principal that emphasizes standards of instructional leadership. 
(2)ConsiderationsIn developing such a definition, the Secretary shall give consideration to the need for principals to— 
(A)demonstrate awareness of the knowledge skills and attitudes needed to effectively lead teaching and learning in schools; 
(B)engage in continuous professional development, utilizing a combination of academic study, developmental simulation exercises, self-reflection, mentorship and internship; and 
(C)demonstrate the capacity to lead in establishing and maintaining a professional learning community that effectively uses data to improve and personalize instruction for all students to result in improved student achievement. 
(h)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated $100,000,000 for fiscal year 2008 and such sums as may be necessary for each of the 5 succeeding fiscal years. . 
(b)Clerical amendmentThe table of contents for the Elementary and Secondary Education Act of 1965 is amended by redesignating the item relating to part I of title I as relating to part J and by inserting before such item the following new item: 
 
Part I—Instructional leadership.  
 
